

EMPLOYMENT SEPARATION AGREEMENT
 
This Employment Separation Agreement (“Agreement”) is entered into as of
February 1, 2008, by and between Neah Power Systems, Inc., a Nevada corporation
(“Company”), and Paul Abramowitz (“Executive”).
 
RECITALS
 
A. The parties entered into an Employment Agreement (“Employment Agreement”) as
of August 8, 2007.
 
B. As of the date hereof, the Board of Directors of the Company has appointed
Chris D’Couto as President and Chief Executive Officer of the Company, and has
appointed Executive Chairman of the Board.
 
C. Executive has agreed to resign for “Good Reason” as defined in the Employment
Agreement, on the terms and conditions set forth herein.
 
AGREEMENT
 
1. Executive hereby resigns for Good Reason effective February 1, 2008, and
agrees to defer payment of the lump sum, which both parties hereby acknowledge
and agree is due to Executive pursuant to Section 5.2(b) of the Employment
Agreement, until the earlier of:
 

 
(a)
Company undergoing a Change in Control,

 

 
(b)
Executive ceasing to be Chairman of the Board of Directors of Company for any
reason, or

 

 
(c)
One year after the effective date of Executive’s resignation, unless extended by
mutual agreement.

 
2. With respect to the benefits, which both parties hereby acknowledge and agree
are due to Executive pursuant to Sections 3.6(b) and 5.2(d) of the Employment
Agreement, Executive’s spouse and any dependent children shall be covered under
Company’s health care and dental plan[s] at Company’s cost. 
 
3. Each party hereby fully and completely releases, discharges and holds
harmless the other party, and its past and present officers, directors,
partners, employees, agents, attorneys and assigns, whether acting in their
representative or individual capacities, from any and all claims, causes of
action, rights and actions of any kind or nature whatsoever, either at law or in
equity, including without limitation all claims of negligence, wrongful
termination, breach of contract, or breach of fiduciary duty, and all claims in
any way arising out of or relating to Executive’s service as President or Chief
Executive Officer of Company.
 
4. It is the parties’ intention to fully, finally and forever settle, release
and resolve all claims, regardless of whether known or unknown, foreseen or
unforeseen, suspected or unsuspected, vested or contingent, accrued or
unaccrued. The releases given herein shall be and remain in effect to their full
extent, notwithstanding the discovery or existence of any additional or
different facts. Both parties knowingly and voluntarily waives the provisions of
California Civil Code section 1542, which provides: “A general release does not
extend to claims which the creditor does not know or suspect to exist in his or
her favor at the time of executing the release, which if known by him or her
must have materially affected his or her settlement with the debtor.”
 
5. Nothing provided for herein shall in any way affect: (i) the parties rights
and obligations under the Employment Agreement, except as amended by Sections 1
and 2 above; (ii) Executive’s ongoing rights as a stockholder of the Company; or
(iii) Executive’s ongoing rights and responsibilities as a member of the Board
of Directors.
 
This Agreement supersedes all previous or contemporaneous written or oral
agreements or understandings between the parties, and may not be modified except
in writing signed by parties and approved by the Board of Directors of Company.
 
 
1

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 

EXECUTIVE:     NEAH POWER SYSTEMS, INC.                
_________________________________
    By:_________________________________ Paul Abramowitz     Gerard C. D’Couto
President & Chief Executive Officer

      
 
2

--------------------------------------------------------------------------------

 